United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
DEPARTMENT OF THE AIR FORCE,
Warner Robins, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1458
Issued: November 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2008 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated February 4, 2008 which denied his hearing loss claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
decision.
ISSUE
The issue is whether appellant has established that he sustained an injury in the
performance of his duties.
FACTUAL HISTORY
On August 31, 2007 appellant, then a 62-year-old inventory management specialist, filed
an occupational disease claim alleging that he sustained a hearing loss in the performance of
duty.
On September 10, 2007 the Office requested additional information.
responded in a September 26, 2007 letter and submitted additional information.

Appellant

On December 4, 2007 the Office informed appellant that he was being sent for a second
opinion evaluation to address the issue of whether he had noise-induced hearing loss as a result
of his federal employment. The December 4, 2007 statement of accepted facts reported that
appellant worked as an aircraft mechanic from 1990 to 2007 with exposure including noise from
generators, air conditioner, air compressor, grinders, drills, impact tools and tow equipment for
five days a week, eight hours a day. On December 21, 2007 appellant was examined by Kenneth
Walker, an otolaryngologist, and an audiogram was performed. In his report dated the same day,
Dr. Walker opined that appellant’s hearing loss was not due to his federal employment but that
the high frequency hearing loss was consistent with presbycusis. He agreed that the workplace
exposure, “machinery,” was sufficient as to intensity and duration to have caused the hearing
loss.
In a December 28, 2007 report, Dr. Walker noted that the December 21, 2007 audiogram
revealed mild high frequency sensorineural hearing loss bilaterally. He also noted that
audiograms from 1988 showed essentially normal hearing. Dr. Walker opined that appellant’s
hearing loss was mild and consistent with presbycusis at this point.
In a February 4, 2008 decision, the Office denied appellant’s claim finding that the
medical evidence did not demonstrate that appellant’s hearing loss was related to the established
work-related events. It relied on Dr. Walker’s opinion in concluding that his hearing loss was
due to presbycusis and not due to his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition,
for which compensation is claimed are causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed, or stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.3

1

5 U.S.C. §§ 8101-8193

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

2

ANALYSIS
Appellant alleged that he sustained a hearing loss due to factors of his employment. The
Office accepted that appellant was exposed to various machinery noise during his federal
employment from 1990 to 2007. It denied appellant’s claim based on Dr. Walker’s reports.
Dr. Walker noted that appellant went from essentially normal hearing, revealed in 1988
audiogram, to mild high frequency sensorineural hearing loss bilaterally, revealed in the
December 21, 2007 audiogram. He also agreed that appellant’s workplace exposure was
sufficient enough to have caused his hearing loss however he then concluded that appellant’s
hearing loss was due to presbycusis. Dr. Walker offered no explanation as to why appellant’s
hearing loss was caused by presbycusis or why it was not caused by workplace exposure. It is
well established that proceedings under the Act are not adversarial in nature, and while the
employee has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.4 The Office sent appellant out for a second
opinion. Once the Office starts to procure a medical opinion, it must do a complete job.5
Dr. Walker’s opinion is merely a conclusion without any rationale supporting it. Medical
evidence must include rationale explaining how the physician reached the conclusion he or she is
supporting.6 Dr. Walker’s opinion is not sufficiently supported to use as the basis for denying
appellant’s claim.
The Board finds that the Office failed to undertake proper development of the medical
evidence. The Office erred by not requesting Dr. Walker to provide a supplemental report,
which explained with medical rationale the cause of appellant’s hearing loss.
On remand, the Office should further develop the medical evidence and obtain a
supplemental report from Dr. Walker to address the issue of whether appellant’s accepted work
activities caused or contributed to his hearing loss. Following this and any other further
development as deemed necessary, the Office shall issue an appropriate merit decision on
appellant’s occupational disease claim.
CONCLUSION
The Board finds that the Office did not properly develop the medical evidence and should
be remanded for further development.

4

Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

5

Richard F. Williams, 55 ECAB 343, 346 (2004); William N. Saathoff, 8 ECAB 769, 770-71 (1956).

6

Beverly A. Spencer, 55 ECAB 501 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2008 decision of the Office of
Workers’ Compensation Programs is vacated and remanded.
Issued: November 10, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

